Citation Nr: 0716032	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-33 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to an initial evaluation in excess of 30 
percent for Meniere's syndrome.

3.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from August 1966 
to July 1970, from August 1973 to November 1976, and from 
November 1982 to November 1988.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision by the Lincoln, Nebraska, Regional Office (RO) of 
the Department of Veterans Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  A lumbar spine disorder is not related to active military 
service.

2.  Meniere's syndrome is manifested by hearing impairment, 
tinnitus, positive Romberg test, difficulty tandem walking, 
and episodes of dizziness and nausea from 2 to 5 times per 
week.

3.  The evidence of record does not demonstrate that the 
veteran's service-connected disabilities preclude him from 
securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  The criteria for an initial evaluation of 60 percent for 
Meniere's syndrome have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
6205 (2006).

3.  The criteria for a total rating for compensation purposes 
based upon individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 3.655, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to 
service connection for a lumbar spine disorder, claim for 
entitlement to an initial evaluation in excess of 30 percent 
for Meniere's syndrome, and claim for entitlement to a total 
rating for compensation purposes based upon individual 
unemployability (TDIU), VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to a post-remand re-adjudication of the 
veteran's claims for entitlement to service connection for a 
lumbar spine disorder and for an initial evaluation in excess 
of 30 percent for Meniere's syndrome, March and June 2006 
letters satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  Prior to 
initial adjudication of the veteran's claim for entitlement 
to TDIU, a November 2006 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. 
App. 473.  The letters also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence. 

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although 
no service records were obtained for the period for the 
veteran's second period of service, the RO obtained negative 
responses regarding those records from the veteran, the 
National Personnel Records Center, and the VA Records 
Management Center.  See 38 C.F.R. § 3.159(c)(2).  There is no 
indication in the record that any other additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Lumbar spine disorder

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, degenerative joint disease is presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service medical records are negative for a back disorder.  
July 1966, July 1970, December 1979, November 1982, and June 
1986 medical examinations noted a normal spine.  A September 
1985 service record indicated the veteran was referred to a 
private hospital for back pain treatment.  

Subsequent to service discharge, September 1993 private 
medical records indicated the veteran was hospitalized for 
three days.  He presented with back pain and right lower 
extremity pain that radiated from the buttock down the 
posterior thigh and calf toward the foot.  The veteran 
reported that onset was approximately one week prior to 
admission, but that there had been bouts of low back pain for 
a longer period of time.  The admitting diagnosis was 
radicular syndrome, right lower extremity, secondary to a 
large herniated L5 disk.  A right laminotomy and 
microdiskectomy at L5 were conducted.  Postoperatively, the 
veteran did well with good relief of his right lower 
extremity symptoms but with some minor discomfort.  

In an April 2003 letter, a private physician noted a history 
of back surgery.  The examiner found a current loss of 
lumbosacral spine range of motion, right lower extremity 
radiculopathy with atrophy, moderate to severe degree of 
burning disthesias of the right foot with exercise, and 
severe recurrent ataxia with intermittent relief with rest. 

At a February 2004 VA spine examination, the veteran reported 
that he strained his back while in Vietnam, had back pain for 
quite a few years, and had back surgery in the 1990's.  The 
veteran reported that he did not take medication for pain and 
that standing was somewhat okay, but walking was problematic.  
Upon examination, the diagnosis was lumbar disk disease, with 
right radiculopathy.  The examiner stated that he was "not 
convinced" that the current lumbar condition was related to 
service.  

In a September 2004 VA medical record, the veteran reported 
lumbar fusion in the 1990's.  In a February 2005, a private 
physician stated that he had seen the veteran that day and 
reviewed the 1993 records regarding the disc herniation.  The 
examiner noted there was chronic back discomfort and that 
back surgery had caused nerve damage to the lower 
extremities.  The physician diagnosed L4, S1 broad-based disc 
protrusion with eccentricity to the right paramedial aspect 
and degenerative joint disease of the lumbar spine.  

A May 2006 VA medical record noted a prior medical history of 
low back pain.  Thereafter, a July 2006 VA joints examination 
was conducted upon a review of the claims file.  The veteran 
reported that he initially injured his low back in Vietnam in 
1969 when he was knocked off the top of a bunker.  He 
reported low back problems since that time.  The veteran 
reported constant low back pain, right leg neuropathy, and 
intermittent radiculopathy of the left lower extremity.  The 
veteran avoided medications but occasionally took anti-
inflammatory or prescription pain medications.  Upon physical 
examination, the diagnosis was lumbar disk disease status-
post lumbar spine surgery.  The examiner stated that he could 
not determine if the lumbar spine disorder was related to 
service without resort to speculation because although the 
veteran reported history of low back problems since an injury 
in the 1960's, there was no evidence of continuity of 
symptomatology.  

The Board finds that the evidence of record does not support 
a finding of service connection for a lumbar spine disorder.  
There is a diagnosis of a current lumbar spine disability.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  But degenerative 
joint or disc disease was not diagnosed within one year of 
service discharge.  38 C.F.R. §§ 3.307, 3.309.  There was, 
however, a referral for back pain treatment during service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  But the evidence of record does not demonstrate a 
nexus between the veteran's current disability and active 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  A February 2004 VA examiner stated that he was 
"not convinced" that the lumbar condition was related to 
service.  A July 2006 VA examiner stated that he could not 
determine of the lumbar spine disorder was related to service 
without resort to speculation because the veteran reported 
history of problems at the low back since an injury in the 
1960's, but there was no evidence of continuity of 
symptomatology.  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (finding that an opinion that did not provide a yes or 
no opinion constituted non-evidence in support of service 
connection).  In addition, the evidence did not otherwise 
suggest that the lumbar spine disorder was related to 
service.  An inservice medical examination conducted after 
the 1985 back pain treatment noted a normal spine.  
Accordingly, service connection for a lumbar spine disorder 
is not warranted.  

Meniere's syndrome

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By a June 2003 rating decision, the RO granted service 
connection for hearing loss and assigned a noncompensable 
evaluation under 38 C.F.R. § 4.87, Diagnostic Code 6100, 
effective May 16, 2003.  The RO also granted service 
connection for tinnitus and assigned a 10 percent evaluation 
under 38 C.F.R. § 4.87, Diagnostic Code 6260, effective May 
16, 2003.  By an August 2004 rating decision, the RO granted 
service connection for dizziness and noncompensable 
evaluation was assigned under 38 C.F.R. § 4.87, Diagnostic 
Code 6299-6204, effective October 24, 2003.  Also in August 
2004, the veteran filed a claim for entitlement to service 
connection for Meniere's syndrome.  In October 2004, the 
veteran appealed the evaluation assigned to his dizziness.  
In a March 2005 rating decision, the RO granted service 
connection for Meniere's syndrome, noting that it was 
previously rated as dizziness, and assigned a 30 percent 
evaluation, effective October 24, 2003.  The veteran 
continued his appeal of the evaluation.  

In a May 2003 private medical record, the veteran complained 
of hearing loss and tinnitus.  The veteran had normal hearing 
acuity, bilaterally, with a slight high frequency 
sensorineural hearing loss.  The puretone average was 21.25 
decibels for the right ear and 25 decibels for the left ear.  
Speech discrimination scores were 88 percent, bilaterally.  
In a September 2003 private record, there was a history of 
left tympanic membrane injury.  The veteran had chronic 
bilateral tinnitus and hearing loss.  The physician noted 
that the veteran had been treated for dizziness.  

At a February 2004 VA ear disease examination, the veteran 
reported that upon looking to the right and then turning his 
head back and occasionally upon standing up, there was 
dizziness with the room spinning.  These vertigo episodes 
were daily, lasted 10 to 15 minutes, and were associated with 
nausea, but not with vomiting or falls.  He also reported a 
muffled, almost water-filled sensation of the left ear that 
lasted approximately 30 to 45 minutes and was almost always 
associated with dizziness.  The veteran stated that his 
hearing loss had been steady and that the dizziness and 
tinnitus were ongoing since the 1960's.  Upon examination, 
standing Romberg test was associated with mildly increased 
sway and there was difficulty with tandem walking, but the 
general gait pattern was without evidence of instability.  
The veteran began to fall backwards with Fukuda stepping test 
so it was not completed.  The assessment was dizziness and 
balance dysfunction.  

In a March 2004 private medical record, the veteran reported 
dizziness with sudden head turn or standing quickly.  The 
spells occurred multiple times per day and took a minute or 
so to settle down.  He also reported veering to his right 
when walking and stated that he sometimes dragged his arm 
along the wall to maintain balance.  Coughing, sneezing, 
lying down, and rolling in bed did not elicit dizziness, but 
there was a history of motion intolerance and an inability to 
ride in the back of a car.  Upon testing, the examiner 
diagnosed peripheral vestibular function in both ears, with a 
suggestion of right peripheral vestibular disorder.  The 
examiner noted that testing indicated a milder vertigo 
problem than the veteran's reported history.

In an August 2004 private medical record, the veteran 
reported bilateral tinnitus and intermittent spells of loss 
of balance with feeling of movement and an inability to 
sustain normal balance that required him to sit or lay down.  
Activities such as moving his head or watching objects move 
precipitated a spell, which occurred 2 or 3 times per week.  
The episodes also produced nausea, lasted 10 to 15 minutes, 
and were associated with exacerbation of left ear tinnitus 
and a full pressure type sensation in the ear.  The veteran 
reported a recent fall due to a spell.  Upon examination, 
there was speech discrimination of 92 percent and puretone 
average of 20 decibels, bilaterally.  The diagnoses included 
chronic tinnitus and spells of disequilibrium, probable 
Meniere's syndrome.  

A September 2004 VA medical record noted a prior medical 
history of Meniere's disease.  A January 2005 VA ear disease 
opinion was obtained upon a review of the claims file.  The 
examiner stated that the veteran fell into the category of a 
Meniere's syndrome diagnosis.  

A July 2006 VA audiology examination was conducted upon a 
review of the claims file.  The veteran reported hearing loss 
and tinnitus.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
10
15
LEFT
20
15
15
10
25

The puretone average for the right ear was 15 decibels and 
for the left ear was 16 decibels.  Speech audiometry revealed 
speech recognition ability of 90 percent, bilaterally.  The 
examiner opined that there had been no progression of hearing 
loss.  

May and August 2006 VA records noted a medical history of 
Meniere's disease.  

The veteran's current 30 percent evaluation contemplates 
Meniere's syndrome, with hearing impairment with vertigo less 
than once a month, with or without tinnitus.  38 C.F.R. 
§ 4.87, Diagnostic Code 6205.  A 60 percent evaluation is 
warranted for hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times a month, 
with or without tinnitus, and 100 percent rating is warranted 
for hearing impairment with attacks of vertigo and cerebellar 
gait occurring more than once weekly, with or without 
tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205.  The 
medical evidence of record showed hearing impairment and 
tinnitus.  In addition, the veteran reported spells of 
dizziness, with associated nausea ranging from a few times 
per day to 3 times per week.  The veteran also reported 
veering to his right when walking and stated that sometimes 
he dragged his arm along the wall to maintain balance.  The 
evidence of record also showed increased sway with standing 
Romberg test and difficulty with tandem walking, but the 
general gait pattern was stable.  Although cerebellar gait 
was not clinically found, the veteran reported veering while 
walking and there are positive signs of imbalance and 
difficulty with tandem walking.  The veteran's symptoms 
therefore more closely approximately a 60 percent evaluation 
than a 30 percent evaluation.  See 38 C.F.R. § 4.7 (2006) 
(when a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating).  Accordingly, an initial 
evaluation of 60 percent for Meniere's syndrome is warranted.

A 100 percent evaluation is not warranted because although 
attacks of vertigo were reported to occur more than once 
weekly, cerebellar gait was not clinically found and the VA 
examiner noted that testing revealed milder vertigo than as 
reported by the veteran. 

The Board notes that alternatively, Meniere's syndrome may be 
rated by separately evaluating vertigo (as a peripheral 
vestibular disorder), hearing impairment, and tinnitus, 
whichever method results in a higher overall evaluation, but 
an evaluation for hearing impairment, tinnitus, or vertigo 
may not be combined with an evaluation under Diagnostic Code 
6205.  38 C.F.R. § 4.87, Diagnostic Code 6205, Note; see also 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (noting 
that other potentially applicable diagnostic codes must be 
considered).

Even if awarded the maximum schedular evaluations for 
recurrent tinnitus, 10 percent, and a peripheral vestibular 
disorder, 30 percent, an initial evaluation in excess of 60 
percent for Meniere's syndrome would not be warranted.  38 
C.F.R. §§ 4.25, 4.87, Diagnostic Codes 6204, 6260 (2006).  
That is because the veteran's hearing impairment warrants a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100, Tables VI, VII (2006).  Accordingly, an initial 
evaluation in excess of 60 percent for Meniere's syndrome is 
not warranted under the alternative evaluation method.  

TDIU 

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted 
only when it is established that the service-connected 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.  If there is only one such 
disability, it must be rated at least 60 percent disabling to 
qualify for TDIU benefits; if there are two or more such 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2006).

The veteran has multiple service connected disorders:  PTSD 
at a 50 percent evaluation; Meniere's syndrome at a 60 
percent evaluation; residuals of a chest muscle injury at 20 
percent evaluation; diabetes mellitus, type II at a 20 
percent evaluation; left knee laxity at a 10 percent 
evaluation; right knee degenerative joint disease at a 10 
percent evaluation; left knee degenerative joint disease at a 
10 percent evaluation; and a chest scar at 10 percent 
evaluation.  The veteran's combined evaluation is thus over 
70 percent.  38 C.F.R. § 4.25.  

A September 2003 private evaluation indicated the veteran was 
working 14 to 16 hours per day.  The examiner found that due 
to PTSD, the veteran had an inability to work a different job 
than his current job because he had concentration difficulty, 
reclusive behaviors, and an inability to control his 
emotions.  

In a July 2006 VA joints examination, the veteran stated that 
he was going to retire in October 2006 for health reasons, 
including his knees and back.  He denied any lost time from 
work as result of his knees.  In a July 2006 VA muscle 
examination, it was noted that the veteran's knees had 
significant effects on occupational activities due to 
decreased mobility, problems with lifting and carrying, and 
pain.  


A September 2006 private evaluation was conducted.  The 
examiner stated that due to his discussion with the veteran, 
he had the impression that the veteran was tenuously hanging 
on to his job.  The examiner found that it was only a 
question of time before the veteran separated from his 
employment and that it would be impossible for the veteran to 
obtain gainful employment.  The examiner found this was 
because of the veteran's concentration difficulties, 
difficulty coping with ordinary stress, and difficulty with 
social interaction.  

In a November 2006 employer statement, it was noted that the 
veteran retired under regular retirement on October 13, 2006.  
The veteran had used sick leave as needed, was not off of 
work for extended periods of time that required supporting 
documentation, and did not seek any concessions or 
accommodations.  The employer was not aware of how much of 
the sick leave was due to disability-related causes as 
opposed to routine medical dental/vision appointments or 
minor illnesses.  The veteran's sick leave usage for the 12 
month period preceding his retirement was approximately 30 
days.  

Here, private examiners stated that the veteran would be 
unable to work a different job than his current job because 
he had concentration difficulty, reclusive behaviors, and an 
inability to control his emotions and that it was only a 
matter of time before the veteran separated from his 
employment and that it would be impossible for the veteran to 
obtain gainful employment due to concentration difficulties, 
difficulty coping with ordinary stress, and difficulty with 
social interaction.  But there was no consideration given to 
the veteran's background including his employment and 
educational history.  However, the veteran failed to report 
for a scheduled VA examination that was necessary to resolve 
the TDIU claim without notifying VA.  When a claimant fails 
without good cause to report for a VA examination requested 
by VA in conjunction with a claim for an increase, the claim 
will be denied.  See 38 C.F.R. § 3.655(a), (b) (2006).  In 
order to grant a TDIU rating, there must be some analysis and 
support provided to a medical opinion that the veteran is 
unable to secure substantially gainful employment.  Without 
such a medical determination, the Board cannot grant a TDIU 
rating.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that the Board is not free to substitute its own 
judgment for that of such an expert).  Accordingly, as the 
veteran failed to report for a scheduled VA examination 
without good cause, entitlement to TDIU is not warranted.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a lumbar spine disorder is denied.

An initial evaluation of 60 percent, but not more, for 
Meniere's syndrome is granted.

Entitlement to a TDIU rating is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


